 
 
V 
111th CONGRESS
1st Session
H. R. 458 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Pastor of Arizona introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Alejandro E. Gonzales. 
 
 
1.Waiver of grounds for removal of, denial of admission to, Alejandro E. Gonzales
(a)In GeneralNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Alejandro E. Gonzales may not be removed from the United States, or denied admission to the United States, by reason of any act of his that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act.
(b)Rescission of Outstanding Order of RemovalThe Secretary of Homeland Security shall rescind any outstanding order of removal, or any finding of inadmissibility or deportability, that has been entered against Alejandro E. Gonzales by reason of any act described in subsection (a).
(c)Establishment of Good Moral CharacterNotwithstanding section 101(f) of the Immigration and Nationality Act, any act described in subsection (a) may not be considered in determining whether Alejandro E. Gonzales is, or during any period has been, a person of good moral character for purposes of the Immigration and Nationality Act. 
 
